Exhibit 10.1






AMENDMENT NO. 1 TO CREDIT AGREEMENT


This Amendment No. 1 to Credit Agreement, dated as of March 8th, 2019 (this
“Amendment”) is entered into by and among Masimo Corporation, a Delaware
corporation (the “Borrower”), and the Lenders party hereto and JPMorgan Chase
Bank, N.A., as Administrative Agent, with reference to the Credit Agreement,
dated as of December 17, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing prior to the date hereof, the “Credit Agreement”),
among the Borrower, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as the Administrative Agent. Capitalized terms used in this
Amendment and not otherwise defined herein are used with the meanings set forth
for those terms in the Credit Agreement.
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to certain amendments to the Credit Agreement.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1.Amendments. Effective as of the date hereof and subject to the satisfaction of
the conditions precedent set forth in Section 2 of this Amendment, the Credit
Agreement is hereby amended as follows:


(a)The definition of “Discovery Property” in Section 1.01 of the Credit
Agreement is hereby deleted.
(b)The definition of “SPE” in Section 1.01 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
“SPE” means any Person that is a direct or indirect subsidiary of the Borrower
that engages in no activities other than those reasonably related to or in
connection with the ownership of real property and corporate aircraft and the
incurrence of Indebtedness permitted pursuant to Section 6.01; provided that no
portion of the Indebtedness of such Person shall be recourse to the Borrower or
any other Subsidiary of the Borrower (other than customary limited recourse
guarantees entered into in connection with the Indebtedness permitted to Section
6.01).
2.Conditions Precedent. This Amendment shall become effective on the date (the
“Amendment No. 1 Effective Date”) that the following conditions precedent shall
have been satisfied (or waived in accordance with Section 9.02 of the Credit
Agreement):


(a)the Administrative Agent (or its counsel) shall have received counterparts of
this Amendment duly executed by the Borrower, each Lender (including each
Additional Lender) and the Administrative Agent; and
(b)the Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Amendment No. 1 Effective Date, including, to the
extent invoiced prior to the Amendment No. 1 Effective Date, reimbursement or
payment of all out of pocket expenses required to be reimbursed or paid by the
Borrower hereunder.
3.Representations and Warranties. The Borrower represents and warrants to the
Administrative Agent and the Lenders that (a) the representations and warranties
contained in Article III of the Credit Agreement and in the other Loan Documents
are true and correct in all material respects




--------------------------------------------------------------------------------

Exhibit 10.1




(except that such materiality qualifier shall not apply to any representations
and warranties that are qualified or modified by materiality in the text
thereof) on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (except that such
materiality qualifier shall not apply to any representations and warranties that
are qualified or modified by materiality in the text thereof) as of such earlier
date, and except that for purposes of such certification, the representations
and warranties contained in subsections (i) and (ii) of Section 3.04 of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 5.01 of the
Credit Agreement, and (b) no Default now exists.


4.Confirmation. The Borrower agrees that each Loan Document to which it is a
party, and each security interest granted by it thereunder, is hereby
reaffirmed, ratified, approved and confirmed in each and every respect on and
after the Amendment No. 1 Effective Date, except that each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement, as amended by the Amendment. In all other respects, the
terms of the Credit Agreement and the other Loan Documents are hereby confirmed.


5.Counterparts. This Amendment may be executed in any number of counterparts,
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.


6.Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. In addition to and without
limitation of any of the foregoing, this Amendment shall be deemed to be a Loan
Document and shall otherwise be subject to all of the terms and conditions
contained in Sections 9.09 and 9.10 of the Credit Agreement, as amended by the
Amendment, mutatis mutandis.


7.Loan Document. This Amendment is a “Loan Document” under and as defined in the
Credit Agreement.


8.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent, the Issuing Bank and each of
the Lenders,
and their respective successors, assigns and legal representatives; provided,
however, that any such assignment shall be subject to Section 9.04 of the Credit
Agreement.


[Remainder of page intentionally left blank.]






2

--------------------------------------------------------------------------------

Exhibit 10.1




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.
MASIMO CORPORATION, as Borrower
 
By:
 
 
Name: Micah Young
Title: Executive Vice President & Chief Financial Officer

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,
 
By:
 
 
Name:
Title:

JPMORGAN CHASE BANK, N.A., as Lender,
 
By:
 
 
Name:
Title:



BANK OF THE WEST, as Lender,
 
By:
 
 
Name:
Title:









3